Exhibit 10.55

THIRD AMENDMENT TO SENIOR SECURED
REVOLVING CREDIT AGREEMENT
THIS THIRD AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”) made as of the 17th day of February, 2016, by and among HEALTHCARE
TRUST OPERATING PARTNERSHIP, L.P. (formerly known as American Realty Capital
Healthcare Trust II Operating Partnership, L.P.), a Delaware limited partnership
(“Borrower”), HEALTHCARE TRUST, INC. (formerly known as American Realty Capital
Healthcare Trust II, Inc.), a Maryland corporation (“REIT”), the parties
executing below as Subsidiary Guarantors (the “Subsidiary Guarantors”; REIT and
the Subsidiary Guarantors, collectively the “Guarantors”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), individually and as Agent for itself and the other
Lenders from time to time a party to the Credit Agreement (as hereinafter
defined) (KeyBank, in its capacity as Agent, is hereinafter referred to as
“Agent”), and THE OTHER “LENDERS” WHICH ARE SIGNATORIES HERETO (KeyBank and such
Lenders hereinafter referred to collectively as the “Lenders”).
W I T N E S S E T H:
WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Senior Secured Revolving Credit Agreement dated as of March 21, 2014, as amended
by that certain First Amendment to Senior Secured Revolving Credit Agreement
dated as of September 18, 2014, and that certain Second Amendment to Senior
Secured Revolving Credit Agreement and Other Loan Documents dated as of June 26,
2015 (collectively, the “Credit Agreement”); and
WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
1.Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
2.    Modification of the Credit Agreement. Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement by deleting in its entirety
subparagraph (g) of the definition of "Change of Control" appearing in §1.1 of
the Credit Agreement, and inserting in lieu thereof the following:
"(g)    at any time any of Randolph C. Read, Katie P. Kurtz, Todd Jensen or
Elizabeth K. Tuppeny, shall die or become disabled or otherwise cease to be
active on a daily basis in the management of the REIT or serve as board members
of the REIT, and such event results in fewer than three (3) of such individuals,
being active on a daily basis in the management of the REIT or serving as board
members of the REIT; provided that if fewer than




--------------------------------------------------------------------------------



three (3) of such individuals shall continue to be active on a daily basis in
the management of the REIT or serve as board members of the REIT, it shall not
be a “Change of Control” if a replacement executive of comparable experience and
reasonably satisfactory to the Majority Lenders shall have been retained within
six (6) months of such event such that there are not fewer than three (3) such
individuals active in the daily management of REIT or serving as board members
of the REIT."
3.    References to Loan Documents. All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement as modified
and amended herein.
4.    Consent and Acknowledgment of Borrower and Guarantors. By execution of
this Amendment, the Guarantors hereby expressly consent to the modifications and
amendments relating to the Credit Agreement as set forth herein and any other
agreements or instruments executed in connection herewith, and Borrower and
Guarantors hereby acknowledge, represent and agree that (a) the Credit
Agreement, as modified and amended herein, and the other Loan Documents remains
in full force and effect and constitutes the valid and legally binding
obligation of Borrower and Guarantors, as applicable, enforceable against such
Persons in accordance with their respective terms, (b) that the Guaranty extends
to and applies to the Credit Agreement as modified and amended herein, and (c)
that the execution and delivery of this Amendment and any other agreements or
instruments executed in connection herewith does not constitute, and shall not
be deemed to constitute, a release, waiver or satisfaction of Borrower’s or any
Guarantor’s obligations under the Loan Documents.
5.    Representations and Warranties. Borrower and Guarantors represent and
warrant to Agent and the Lenders as follows:
(a)    Authorization. The execution, delivery and performance of this Amendment
and any other agreements or instruments executed in connection herewith and the
transactions contemplated hereby and thereby (i) are within the authority of
Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantors, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which Borrower or any Guarantor is subject
or any judgment, order, writ, injunction, license or permit applicable to
Borrower or any Guarantor, (iv) do not and will not conflict with or constitute
a default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement, articles of incorporation or
other charter documents or bylaws of, or any agreement or other instrument
binding upon, Borrower or any Guarantor or any of their respective properties,
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of Borrower or any
Guarantor and (vi) do not require the approval or consent of any Person other
than those already obtained and delivered to the Agent.
(b)    Enforceability. This Amendment and any other agreements or instruments
executed in connection herewith to which Borrower or any Guarantor is a party
are the valid and legally binding obligations of Borrower and Guarantors
enforceable in accordance with the respective terms and provisions hereof,
except as enforceability is limited by bankruptcy, insolvency,

2



--------------------------------------------------------------------------------



reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of equity.
(c)    Governmental Approvals. The execution, delivery and performance of this
Amendment and any other agreements or instruments executed in connection
herewith and the transactions contemplated hereby and thereby do not require the
approval or consent of, or any filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained, and filings after the date hereof of disclosures
with the SEC, or as may be required hereafter with respect to tenant
improvements, repairs or other work with respect to any Real Estate.
(d)    Reaffirmation of Representations and Warranties. Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement or this Amendment is true
and correct in all material respects as of the date hereof, with the same effect
as if made at and as of the date hereof, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that, with respect to any representation or warranty which by its
terms is made as of a specified date, such representation or warranty is
reaffirmed hereby only as of such specified date). To the extent that any of the
representations and warranties contained in the Credit Agreement, any other Loan
Document or in any document or instrument delivered pursuant to or in connection
with the Credit Agreement or this Amendment is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier “in all material
respects” contained in this Paragraph 10(d) shall not apply with respect to any
such representations and warranties.
6.    No Default. By execution hereof, the Borrower and the Guarantors certify
that, immediately after giving effect to this Amendment, there exists no Default
or Event of Default as of the date of this Amendment.
7.    Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever arising on or before the date
hereof with respect to the Loan Documents, the administration or funding of the
Loan or the Letters of Credit or with respect to any acts or omissions of Agent
or any Lender, or any past or present officers, agents or employees of Agent or
any Lender pursuant to or relating to the Loan Documents, and each of such
Persons does hereby expressly waive, release and relinquish any and all such
defenses, setoffs, claims, counterclaims and causes of action arising on or
before the date hereof, if any.
8.    Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Credit
Agreement as modified and amended herein. Nothing in this Amendment or any other
document delivered in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents.

3



--------------------------------------------------------------------------------



9.    Effective Date. This Amendment shall be deemed effective and in full force
and effect (the “Effective Date”) upon confirmation by the Agent of the
satisfaction of the following conditions:
(a)the execution and delivery of this Amendment by Borrower, Guarantors, Agent
and the Majority Lenders;
(b)receipt by Agent of evidence that the Borrower shall have paid all fees due
and payable with respect to this Amendment, if any; and
(c)the Borrower shall have paid the reasonable fees and expenses of Agent in
connection with this Amendment.
10.    Amendment as Loan Document. This Amendment shall constitute a Loan
Document.
11.    Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
12.    MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.
[Signatures Begin On Next Page]



4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P. (formerly known as American Realty
Capital Healthcare Trust II Operating Partnership, L.P.), a Delaware limited
partnership
By:
HEALTHCARE TRUST, INC. (formerly known as American Realty Capital Healthcare
Trust II, Inc.), a Maryland corporation, its general partner

By: /s/ Katie P. Kurtz    

Name: Katie P. Kurtz    

Title: Chief Financial Officer    
REIT:
HEALTHCARE TRUST, INC. (formerly known as American Realty Capital Healthcare
Trust II, Inc.), a Maryland corporation
By: /s/ Katie P. Kurtz    

Name: Katie P. Kurtz    

Title: Chief Financial Officer    
[Signatures Continue on Following Page]




--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS:
ARHC BMBWNIL01, LLC;
ARHC LPELKCA01, LLC;
ARHC SCCRLIA01, LLC;
ARHC SFFLDIA01, LLC;
ARHC SBBURIA01, LLC;
ARHC FOMBGPA01, LLC;
ARHC ARCLRMI01, LLC;
ARHC LSSMTMO01, LLC;
ARHC ALTSPFL01, LLC;
ARHC FMWEDAL01, LLC;
ARHC AHJACOH01, LLC;
ARHC OLOLNIL01, LLC;
ARHC LMHBGPA01, LLC;
ARHC PHCTNIA01, LLC;
ARHC BRHBGPA01, LLC;
ARHC HBTPAFL01, LLC;
ARHC ALJUPFL01, LLC;
ARHC ALSTUFL01, LLC;
ARHC SCTEMTX01, LLC;
ARHC GHGVLSC01, LLC;
ARHC TRS HOLDCO II, LLC;
ARHC SCCRLIA01 TRS, LLC;
ARHC SFFLDIA01 TRS, LLC;
ARHC SBBURIA01 TRS, LLC;
ARHC ARCLRMI01 TRS, LLC;
ARHC LSSMTMO01 TRS, LLC;
ARHC ALTSPFL01 TRS, LLC;
ARHC PHCTNIA01 TRS, LLC;
ARHC HBTPAFL01 TRS, LLC;
ARHC ALJUPFL01 TRS, LLC; and
ARHC ALSTUFL01 TRS, LLC, each a Delaware limited liability company
By: /s/ Jesse C. Galloway    

Name: Jesse C. Galloway    

Title: Authorized Signatory    


[Signatures Continue on Following Page]




--------------------------------------------------------------------------------



ARHC UCELKCA01, LLC;
ARHC CHHBGPA01, LLC;
ARHC DFDYRIN01, LLC;
ARHC ESMEMTN01, LLC;
ARHC MSHBGPA01, LLC;
ARHC FMMUNIN01, LLC;
ARHC FMMUNIN02, LLC;
ARHC FMMUNIN03, LLC;
ARHC CPHAMVA01, LLC;
ARHC HRHAMVA01, LLC;
ARHC BLHBGPA01, LLC;
ARHC PCSHVMS01, LLC;
ARHC PVPHXAZ01, LLC;
ARHC NVWELFL01, LLC;
ARHC SMMDSIA01, LLC;
ARHC SPPLSIA01, LLC;
ARHC PSINDIA01, LLC;
ARHC PHOTTIA01, LLC;
ARHC PHCRPIA01, LLC;
ARHC DVMERID01, LLC;
ARHC ALELIKY01, LLC;
ARHC TVTITFL01, LLC;
ARHC ALSPGFL01, LLC;
ARHC JCCRKGA01, LLC;
ARHC DBDUBGA01, LLC;
ARHC BWBRUGA01, LLC;
ARHC RWROSGA01, LLC;
ARHC MBAGHCA01, LLC;
ARHC WHWCHPA01, LLC;
ARHC PVVLGKS01, LLC;
ARHC SCKCYMO01, LLC; and
ARHC PPHRNTN01, LLC, each a Delaware limited
liability company


By: /s/ Jesse C. Galloway    

Name: Jesse C. Galloway    

Title: Authorized Signatory    
[Signatures Continue on Following Page]




--------------------------------------------------------------------------------



ARHC SMMDSIA01 TRS, LLC;
ARHC SPPLSIA01 TRS, LLC;
ARHC PSINDIA01 TRS, LLC;
ARHC PHOTTIA1 TRS, LLC;
ARHC PHCRPIA01 TRS, LLC;
ARHC DVMERID01 TRS, LLC;
ARHC ALELIKY01 TRS, LLC;
ARHC TVTITFL01 TRS, LLC;
ARHC ALSPGFL01 TRS, LLC;
ARHC JCCRKGA01 TRS, LLC;
ARHC DBDUBGA01 TRS, LLC;
ARHC BWBRUGA01 TRS, LLC;
ARHC RWROSGA01 TRS, LLC;
ARHC MBAGHCA01 TRS, LLC;
ARHC WHWCHPA01 TRS, LLC;
ARHC PVVLGKS01 TRS, LLC;
ARHC SCKCYMO01 TRS, LLC;
ARHC CCCGRMO01, LLC;
ARHC AORMDVA01, LLC;
ARHC AHHFDCA01, LLC;
ARHC RWSRSCA01, LLC;
ARHC SCVSTCA01, LLC;
ARHC CMCNRTX01, LLC; and
ARHC LMPLNTX01, LLC, each a Delaware limited
liability company
By: /s/ Jesse C. Galloway    

Name: Jesse C. Galloway    

Title: Authorized Signatory    
[Signatures Continue on Following Page]




--------------------------------------------------------------------------------



LENDERS:


KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as the Agent
By: /s/ Wayne D. Horvath    

Name: Wayne D. Horvath    

Title: Senior Vice President    


REGIONS BANK
By: /s/ Michael R. Mellott    

Name: Michael R. Mellott    

Title: Director    


CAPITAL ONE, NATIONAL ASSOCIATION
By: /s/ Alicia Cook    

Name: Alicia Cook    

Title: Authorized Signatory    
 


BMO HARRIS BANK N.A.


By: /s/ Lloyd Baron    

Name: Lloyd Baron    

Title: Director    


CITIZENS BANK, NATIONAL ASSOCIATION


By: /s/ Michelle M. Dawson    

Name: Michelle M. Dawson    

Title: Vice President    




--------------------------------------------------------------------------------





SYNOVUS BANK


By: /s/ David W. Bowman    

Name: David W. Bowman    

Title: Director    


COMERCIA BANK


By: /s/ Charles Weddell    

Name: Charles Weddell    

Title: Vice President    




